Citation Nr: 1200910	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for chest pain. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In November 2010, the Board issued a decision denying the claims to reopen service connection for COPD, entitlement to service connection for chest pain, diabetes, and PTSD, and remanded claims for entitlement to service connection for hepatitis B and TDIU.  The Veteran appealed the denied claims to the Court of Appeals for Veterans Claims (Court).   In April 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the November 2010 decision that denied the claims to reopen service connection for COPD and entitlement to service connection for chest pain, diabetes, and PTSD be vacated and remanded.  The appeal has now returned to the Board for further action. 

The Veteran testified before a hearing officer at the RO in November 2006.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the April 2011 JMR, the Board finds that a remand of the claims to reopen service connection for COPD and entitlement to service connection for chest pain, hepatitis B, and an acquired psychiatric disorder is required.  The parties agreed in the JMR that the hearing officer had not discharged his duties in accordance with 38 C.F.R. § 3.103(c)(2) during the November 2006 hearing.  Specifically, the hearing officer did not direct the Veteran to submit certain kinds of evidence to substantiate his claims for service connection.  The Board notes that the April 2011 JMR was partially predicated on the Court's decision in Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010), holding that a hearing officer has a duty to explain the issues fully and suggest the submission of evidence that may have been overlooked. 

VA has recently amended the hearing provisions of 38 C.F.R. § 3.103 clarifying that the Court's holding in Bryant does not apply to hearings before the Board. 38 C.F.R. § 3.103(c)(2) (2011); 76 Fed. Reg. 52,572-52,574 (August 23, 2011) (effective August 23, 2011).  However, the hearing in this case was conducted before a hearing officer at the RO and the provisions of Bryant are still applicable.  Upon remand, the Veteran should be contacted and informed that he should submit any evidence in his possession establishing the presence of chest pain, diabetes, or an acquired psychiatric disorder during service or in the present.  The Veteran should also be informed that he should submit any evidence establishing a nexus between the disabilities on appeal and service.  If he does not possess such evidence, he is free to identify any health care providers who may have such records to allow VA to obtain the evidence on his behalf. 

The Board also finds that the claims for entitlement to service connection for hepatitis B and TDIU must be remanded.  In response to the Board's November 2010 remand, the Veteran was provided a VA examination to determine the nature and etiology of any currently present hepatitis B in December 2010.  The examination was completed, but there is no indication that the claims for service connection for hepatitis B and TDIU were readjudicated by the RO following the addition of the December 2010 examination report to the claims file.  Neither the Veteran nor his representative have provided a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the December 2010 VA examination report.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, the claims for service connection for hepatitis B and TDIU must be remanded to allow for readjudication by the AOJ.

In addition, the Board finds that the December 2010 VA examination report is inadequate and does not comply with the November 2010 remand instructions.  
Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

The Board ordered in November 2010 that the Veteran should be provided a VA examination to include a VA opinion pertaining to whether any diagnosed chronic hepatitis B was etiologically related to active duty service.  The provided opinion is not clear whether the Veteran's hepatitis B is due to service, and the rationale for the opinion consists of information copied directly from a medical website.  The VA examiner did not provide any specific information regarding the requested medical opinion and the Board finds that the examination is not adequate.  Upon remand, the examiner should be requested to offer an addendum medical report clearly expressing a medical opinion that includes a well-reasoned and full basis for the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that informs him that he may submit evidence of current chest pain, diabetes, or an acquired psychiatric disorder to include evidence that the disabilities manifested during service.  The Veteran should also be notified that he may submit evidence of a link between the claimed disabilities and active duty service.  If he does not have such evidence in his possession, he may notify VA of any physicians or other health care providers or agencies who may have such records to allow VA to obtain the records on his behalf.  

2.  Return the claims file to the VA examiner who conducted the December 2010 VA examination.  The examiner should review the claims file and provide an addendum report that includes a clear medical opinion and full rationale which includes a discussion of medical principles and evidence in the claims file that substantiates the opinion.  

The medical opinion should state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current chronic hepatitis B is related to any incident of the Veteran's military service.  

If the December 2010 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.  

3.  Then, readjudicate the claims on appeal with consideration of all evidence of record, including the December 2010 VA examination report and any addendum report added to the record.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


